UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2259



JOIKE MEMAH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-194-354)


Submitted:   August 23, 2006            Decided:   September 12, 2006


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Petition granted and remanded by unpublished per curiam opinion.


Joike Memah, Petitioner Pro Se. Michele Yvette Francis Sarko,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joike Memah, a native and citizen of Indonesia, has

petitioned for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the Immigration Judge’s (IJ)

denial of asylum, withholding of removal, and protection under the

Convention Against Torture (CAT).     Memah specifically states that

he does not challenge the denial of asylum and CAT relief.    Rather,

he contests only the denial of withholding of removal, asserting,

inter alia, that the IJ and Board failed to address his claim that

he suffered past persecution.   See 8 C.F.R. § 1208.16(b) (2006).

            As our review discloses that this claim has not in fact

been addressed below, we grant the petition for review and remand

this matter to the Board for a determination of Memah’s past

persecution claim in the context of his claim for withholding of

removal.   See Gonzales v. Thomas, 126 S. Ct. 1613, 1615 (2006); INS

v. Ventura, 537 U.S. 12, 16 (2002).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                        PETITION GRANTED AND REMANDED




                                - 2 -